Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon further search and consideration of applicant’s amendments to the pending claims and remarks, the rejection of claims 8-11 under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention and the rejection of claims 1-4, 6-8, 10 and 11 under 35 U.S.C. § 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. § 103 as being unpatentable over Huang, U.S. Patent Application Publication No. 2019/0089077 are hereby withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831